Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 2 and 10 are objected to because of the following informalities:
(A) “RAM” in claims 2 and 10 should be spelled out at its first use.
Appropriate correction is required.

Reasons of Allowance
Claims 2 and 10 would be allowable if overcome the claim objection.
Claims 1, 3-9 and 11-20 are allowed.
The closest prior art, Kumar et al. (US Pub. 2004/0230317), discloses “a controller capable of: receiving, from a host, an indication of one or more access needs; and configuring, based at least in part on the one or more access needs, access to the memory device in accordance with the predefined access type such that at least a portion of the memory device is configured according to the predefined access type for the at least one usage”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a controller configured to: receive a command to designate the predefined access type, wherein a portion of the memory is configured according to the predefined access type of the one or more predefined access types; and receive data to store in the portion of the memory, wherein the data is stored in accordance with the predefined access type”.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 9, 17 and 18 identify the distinct features “a controller configured to: receive a command to designate the predefined access type, wherein a portion of the memory is configured according to the predefined access type of the one or more predefined access types; and receive data to store in the portion of the memory, wherein the data is stored in accordance with the predefined access type", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135